Citation Nr: 0616571	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for a low back 
condition, to include lumbar strain and arthritis.

3. Entitlement to service connection for bilateral 
osteoarthritis of the hands.

4. Entitlement to service connection for left shoulder post-
operative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1959 to February 1984.

The matters of service connection for bilateral sensorineural 
hearing loss and a low back condition are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. The matters of 
service connection for bilateral ostoearthritis of the hands 
and post-operative arthritis of the left shoulder are before 
the Board on appeal from a February 2003 RO decision in 
Nashville, Tennessee. The veteran had a hearing before the 
Board as to all the above issues in May 2005 and the 
transcript is of record.

The Board notes that a separate June 2003 rating decision 
"reopened" the veteran's claim for service connection for 
bilateral hearing loss and denied the claim on its merits. 
The Board finds, however, that the veteran timely appealed 
the December 2001 decision and therefore that decision never 
became final. Notwithstanding the June 2003 decision, 
therefore, the claim for bilateral sensorineural hearing 
loss, initiated in June 2001, is properly before the Board 
and need not be reopened.  


Through the appeals process, the veteran also raised issues 
in regard to his knees, elbows, tinnitus, right shoulder, and 
left hip. Appeals for these issues, however, were not 
perfected and therefore are not currently before the Board. 
Accordingly, the remaining issues have been reclassified 
above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was a mechanic in the military for nearly thirty 
years. He initiated his claims for bilateral hearing loss, a 
back condition, arthritis of his hands, and arthritis of his 
left shoulder alleging that all of his conditions are related 
to his job in the military. Specifically, the veteran alleges 
that his exposure to excessive noise while in the military 
caused his bilateral hearing loss and that excessive lifting 
of heavy equipment is responsible for his musculoskeletal 
conditions today.

A Statement of the Case (SOC) specific to hearing loss and 
lumbar strain was issued in June 2003, and a Supplemental 
Statement of the Case (SSOC) specific to bilateral hands and 
the veteran's left shoulder was issued in July 2004. 
Thereafter, additional, non-duplicative private medical 
opinions concerning the etiology of the four issues on appeal 
were received, as well as a November 2004 VA examination, 
physical therapy records, and lay statements. If a SOC is 
prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to 
the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to these issues.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.


Part of the newly-submitted evidence includes four medical 
opinions from Dr. WN opining that the veteran's bilateral 
hearing loss, back condition, bilateral hand arthritis, and 
left shoulder condition are all related (or "probably 
related") to his job in the military. The opinions do not 
include any substantiating medical records, and therefore, 
the RO should take this opportunity to obtain any such 
records. 

Bilateral Hearing Loss

In regard to the veteran's claim for bilateral hearing loss, 
the veteran submitted in support of his claim an audiological 
examination from March 2002 indicating that the veteran 
currently has bilateral hearing loss. The veteran was also 
afforded a March 2003 VA examination finding that the veteran 
does not currently have bilateral hearing loss. In August 
2004, Dr. WN opined that the veteran's bilateral hearing loss 
is related to his military job. Although the opinion was not 
accompanied with audiological tests or further 
substantiation, a new examination is warranted to reconcile 
the conflicting diagnoses and opinions and to offer an 
opinion in regard to likely etiology. See Duenas v. Principi, 
18 Vet. App. 512 (2004).

Low Back Condition, Bilateral Hands, and Left Shoulder

The veteran is currently diagnosed with arthritis of the 
lumbar spine, bilateral hands, and left shoulder. He claims 
all these conditions are a result of his military job. His 
service medical records confirm complaints and treatments for 
his low back and his hands. Although the service medical 
records do not show any complaints, treatments, or diagnoses 
for the veteran's left shoulder, there is also no documented 
post-service injury to the veteran's left shoulder leading to 
his surgery in June 2002. There is also at least one private 
medical opinion from Dr. WN in August 2004 linking the 
veteran's current diagnoses with his in-service job. 

Although a June 2003 VA examiner opined that the veteran's 
low back condition is not likely secondary to his service-
connected bilateral knee condition, no VA examiner has ever 
opined as to whether any of the veteran's conditions are 
directly the result of his in-service military job.

The August 2004 opinions coupled with the service medical 
records and post-service medical records may not be 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to his in-
service job, such as to mandate providing him examinations. 
See Duenas.

Finally, since it is necessary to remand these claims 
for the reasons discussed above, the RO should also take 
this opportunity to ensure the duty-to-notify 
requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, have 
been fulfilled. 

Accordingly, these claims are REMANDED for the following 
action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues on appeal in 
accordance with current guidance and caselaw.  
See, e.g., Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006). 
 
2. Ask the appellant to complete release 
forms authorizing VA to request his treatment 
records from Dr. WN (for any and all 
treatment substantiating his August 2004 
opinions). These medical records should then 
be requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

3.  After obtaining the private medical 
records, to the extent available, schedule 
the veteran for the following VA 
examinations:  audiology and orthopedic. 



a.  Audiology:  The examiner should comment 
on whether it is at least as likely as not 
that any current hearing loss disability was 
caused by any in-service incident. The claims 
folder must be reviewed by the examiner and 
the examiner should resolve any and all 
conflicting medical findings, including those 
of Dr. WN and the past audiological 
examinations from March 2002 and March 2003.

b.  Orthopedic:  The examiner should comment 
on whether it is at least as likely as not 
that any current low back, left shoulder, or 
hand disability was caused by the veteran's 
in-service military job. The claims folder 
must be reviewed by the examiner and the 
examiner should resolve any and all 
conflicting medical opinions, including those 
of Dr. WN. 

The examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiners would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  



4. After completion of the above and any 
additional development deemed necessary, the 
RO should review all the issues, considering 
all applicable laws and regulations. If the 
benefits sought remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to 
respond. Thereafter, the claims should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

